 


114 HR 2280 IH: Federal Bird-Safe Buildings Act of 2015
U.S. House of Representatives
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2280 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2015 
Mr. Quigley (for himself, Mr. Griffith, Mr. Grijalva, Mr. Tonko, Mr. Connolly, Mr. Cohen, Mr. Rangel, and Mr. Conyers) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 40, United States Code, to direct the Administrator of General Services to incorporate bird-safe building materials and design features into public buildings, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Bird-Safe Buildings Act of 2015.  2.FindingsCongress finds the following: 
(1)Nearly one-third of the 800 bird species in the United States are endangered, threatened, or in significant decline. (2)In the United States alone, an estimated 1 billion birds die annually from striking buildings, bridges, and other manmade structures, with glass being one of the primary causes of the deaths. 
(3)Birds have a significant impact on the United States economy, as evidenced by United States Fish and Wildlife Service estimates that the 47 million birdwatchers in the United States contribute $40 billion annually to the Nation’s economy. (4)The General Services Administration is obligated, under Executive Order 13186, to support the conservation intent of the migratory bird conventions by integrating bird conservation principles, measures, and practices into agency activities and by avoiding or minimizing, to the extent practicable, adverse impacts on migratory bird resources when conducting agency actions.  
3.Use of bird-safe building materials and design features 
(a)In generalChapter 33 of title 40, United States Code, is amended— (1)by redesignating sections 3314, 3315, and 3316 as sections 3315, 3316, and 3317, respectively; and 
(2)by inserting after section 3313 the following:  3314.Use of bird-safe building materials and design features (a)Construction, alteration, and acquisition of public buildingsEach public building constructed, substantially altered, or acquired by the Administrator of General Services shall meet, to the maximum extent feasible, as determined by the Administrator, the following standards: 
(1)At least 90 percent of the exposed facade material from ground level to 40 feet— (A)shall not be composed of glass; or 
(B)shall be composed of glass employing— (i)elements that preclude bird collisions without completely obscuring vision, such as secondary facades, netting, screens, shutters, and exterior shades; 
(ii)ultraviolet (UV) patterned glass that contains UV-reflective or contrasting patterns that are visible to birds; (iii)patterns on glass designed in accordance with a rule that restricts horizontal spaces to less than 2 inches high and vertical spaces to less than 4 inches wide, commonly referred to as the 2 X 4 rule; 
(iv)opaque, etched, stained, frosted, or translucent glass; or (v)any combination of the methods described in this subparagraph. 
(2)At least 60 percent of the exposed facade material above 40 feet shall meet the standard described in paragraph (1)(A) or (1)(B).  (3)There shall not be any transparent passageways or corners. 
(4)All glass adjacent to atria or courtyards containing water features, plants, and other materials attractive to birds shall meet the standard described in paragraph (1)(B). (5)Outside lighting shall be appropriately shielded and minimized. 
(b)MonitoringThe Administrator shall take such actions as may be necessary to ensure that actual bird mortality is monitored at each public building. (c)Existing buildings and lighting (1)In generalThe Administrator, where practicable, as determined by the Administrator, shall reduce exterior building and site lighting for each public building. 
(2)Use of automatic control technologiesIn carrying out paragraph (1), the Administrator shall make use of automatic control technologies, including timers, photo-sensors, and infrared and motion detectors. (d)Exempt buildingsThis section shall not apply to— 
(1)a historic building of national significance within the meaning of the Act of August 21, 1935 (16 U.S.C. 461 et seq.; commonly known as the Historic Sites, Buildings, and Antiquities Act); (2)the White House and its grounds; 
(3)the Supreme Court building and its grounds; or (4)the United States Capitol and its related buildings and grounds. . 
(b)Clerical amendmentThe analysis for such chapter is amended by striking the items relating to sections 3314, 3315, and 3316 and inserting the following:   3314. Use of bird-safe building materials and design features. 3315. Delegation. 3316. Report to Congress. 3317. Certain authority not affected. .  